Citation Nr: 0636878	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as chloracne, including as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.

This matter was last before the Board of Veterans' Appeals 
("Board") in November 2005 on appeal from a February 2003 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Cleveland, Ohio.  The 
February 2003 RO decision denied a claim of service 
connection for chloracne, to include as secondary to 
herbicide exposure.  The Board remanded the claim to obtain a 
VA medical examination.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  There is no diagnosis of chloracne of record or other 
skin disorder that can be linked to active service.


CONCLUSION OF LAW

A skin condition, including chloracne, was not incurred or 
aggravated during or as a result of any incident of active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he is expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of a letter from the RO to the veteran dated in 
December 2002.

The December 2002 letter advised the veteran that evidence 
showing a current diagnosis of chloracne that is linked to an 
in-service injury, disease or event was necessary to 
substantiate the claim.  The veteran was provided with 
examples of evidence necessary to support his claim including 
dates and places of medical treatment.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information until July 2006, 
because the claim of service connection is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records ("SMRs") were obtained and 
reviewed.  VA Outpatient treatment records were retrieved 
from the Columbus, Ohio VA Medical Center ("VAMC").  The 
veteran provided authorizations for release of medical 
records from his private treating physicians, Dr. J.P.H. and 
Dr. R.H..  The veteran was also afforded a VA dermatology 
examination in February 2006 to determine the nature and 
etiology of his claimed skin disorder.  The examiner's report 
is of record.  The veteran has not alleged that there are any 
other obtainable outstanding service medical or other medical 
records with regard to these issues.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Merits of the Claim

The veteran seeks service connection for a skin disorder, 
claimed as chloracne, due to herbicide exposure during 
military service.  The preponderance of the evidence is 
against the claim and it shall be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (2002).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
military service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

With regard to disabilities a veteran attributes to exposure 
to herbicides, the law provides that for veterans who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending May 7, 1975, service connection 
may be presumed for certain diseases enumerated by statute 
and regulations (such as chloracne) that become manifest 
within a particular period, if any such period is prescribed.  
The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate that diseases deemed by law to be 
associated with herbicide exposure may be presumed to be due 
to such exposure during active military, naval, or air 
service, even though there is no record of such disease 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e) (2006).

Because the veteran in this case served in the Republic of 
Vietnam between January 9, 1962 and May 7, 1975, and he has 
testified to physical presence in Vietnam, he is presumed 
under the law to have been exposed to herbicide agents.  38 
U.S.C.A. 
§ 1116(f) (2002); 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e) 
(2006).  The veteran's service in the landmass of Vietnam was 
previously confirmed by the RO when it granted service 
connection for diabetes mellitus, type II in 2002.  

In this case, however, the record does not support a grant of 
service connection for chloracne on a presumptive basis as 
there is no competent medical diagnosis of chloracne of 
record.  Nor does the record support a grant of service 
connection for a skin disorder on a direct causation basis, 
as there is no competent medical evidence linking the 
diagnosed skin disorder to the veteran's military service.

The veteran asserts that he is entitled to service connection 
for a skin condition resulting from his exposure to 
herbicides during his service in Vietnam.  He describes the 
condition as manifesting in 1969, shortly after his return 
from service in Vietnam.  He has submitted statements from 
his wife and sister attesting to the presence of the skin 
condition since shortly after his return from Vietnam.  

Available private and VA medical records dating from 1981 
show that the veteran has been treated for one or more skin 
conditions of unknown origin since 1993.  He has stated that 
his family physician prior to that time is deceased and the 
records have been destroyed.  In 1993, the veteran's family 
practitioner, Dr. R.H., referred the veteran to a private 
dermatologist, Dr. J.P.H., who conducted a biopsy that 
suggested "prurigo nodularis," a chronic itch/scratch 
cycle, not chloracne.  

Over the following 10 years, however, the veteran continued 
to be treated for by the family practioner for the skin 
condition.  In January 2003, another biopsy was performed 
where after a diagnosis of prurigo nodularis, excoriated was 
given.  Upon reviewing the biopsy results, Dr. J.P.H. 
recalled evaluating the veteran in 1993 for numerous lesions 
that start as red papules and become relatively extensive.  
He opined that if the veteran's condition was related to 
Agent Orange, acne is usually prominent on the malar aspect 
and the post-auricular regions, but those areas seem to be 
spared.  The family physician (Dr. R.H.) ultimately opined in 
March 2004, after reviewing the private dermatologist's 
biopsy report, that the condition was chloracne.  

VA clinic notes dated April 2003 describe the veteran's skin 
as having open, excoriated lesions suggestive of chloracne, 
with some showing sclerosis from scratching and healing.  
Subsequently, the treating physician referred the veteran for 
a VA dermatology consultation.  During the April 2003 
consultation, however, the examining physician's report 
states there is no evidence of chloracne and that the patient 
has excoriated, picked over papules bilateral arms.  He 
stated that some have crusts with multiple hypopigmented 
scars on arms.  The veteran contends this was one of the few 
times he was not experiencing an outbreak.  In February 2004, 
a VA clinic notes again describe the condition as: "chronic 
rash, probably chloracne."  

The Board remanded the case in November 2005 because there 
was no definitive diagnosis of chloracne in the record 
despite several statements suggesting the likelihood of a 
chloracne-type diagnosis based on the veteran's statements 
and his presumed exposure to Agent Orange.  

In compliance with the Board's remand, a VA exam was given in 
February 2006.  The VA examiner noted hyperpigmented 
macules/scars on the forehead, 1-2 cm each, and linear 
excoriations.  The retro-auricular area had no sign of scar 
or active lesions and his stomach and back were clear of 
active lesions.  The examiner also noted many atrophic, 
hypopigmented scars on the dorsal hands and the forearms; and 
several hyperpigmented, annular, 4 mm macules.  The examiner 
described the veteran's skin as very dry and stated that the 
findings were consistent with prurigo nodularis and/or 
neurotic excoriations unlikely related to Agent Orange or 
herbicides.  The total body surface area involved was noted 
to be less than two percent.  The veteran was advised to stop 
scratching/picking/rubbing his skin.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  Here, the 
preponderance of the competent medical evidence indicates 
that the veteran does not have chloracne, nor a skin disorder 
which is linked to his Vietnam service.  

First, the record contains January 2003 letter, dated 
subsequently to his earlier report, authored by Dr. J.P.H. 
The treating physician reported that although a biopsy had 
been conducted, the veteran was noted to have "prurigo 
nodularis" a disorder which he noted had not been associated 
with exposure to herbicides.  Dr. J.P.H. forwarded an 
informational brochure which indicated that prurigo nodularis 
was a rare disease of unknown cause; that it was resistant to 
treatment and lasted for years; and that it was also 
characterized by "neurotic excoriations."  The latter were 
described in the brochure as linear excoriations of the skin, 
caused by patients scratching and digging.  It was noted that 
most patients were aware that they created the lesions.  
Significantly, all of the symptoms described in the brochure 
provided by Dr. J.P. H. are noted in the record, including 
the unknown origin of the veteran's skin symptoms, his 
scratching of the lesions; and his awareness of the necessity 
to cease such scratching.  

The February 2006 VA examination is particularly probative, 
as it was conducted with a full review of all of the evidence 
of record at the time of the examination, and with specific 
focus upon whether the veteran had the disorder in question.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  In contrast, the statements and observations 
of both private physicians and VA clinic physicians were not 
based upon a review of the veteran's case file or medical 
records and instead relied on the veteran's self reports of 
his medical history and the inception of his skin disorder.  
The law provides in this regard that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  A subjectively held belief in the appellant's 
credibility is not competent medical evidence.  The law 
provides in this regard that the opinion of the physician 
that the appellant is truthful in his account is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The veteran has reported having had continuous symptoms of a 
skin disorder since his discharge from active military duty, 
and lay statements are of record in support of the assertion.  
His wife and sister both provided statements indicating that 
the veteran did not have a skin disorder before service and 
began experiencing problems only after his return from 
Vietnam.  

While these statements provided by the veteran's wife and 
sister are presumed credible, they are not competent medical 
opinions which are probative to link the skin symptoms to 
military service.  The Court of Veterans' Appeals has held 
that lay individuals may testify about the historical 
manifestations of a disease or injury based on personal 
knowledge, but they lack the expertise necessary to provide 
evidence which requires medical knowledge.  For this reason, 
the statements do not provide evidence of a diagnostic 
nature.  Espiritu v. Derwinski, 2 Vet. App. 458 (1993); see 
38 C.F.R. § 3.159(a) ("Competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.).   

Although the veteran contends that he has chloracne or some 
other skin disability that was caused by his exposure to 
Agent Orange, the evidence does not show a diagnosis of 
chloracne.  In the absence of proof of a present disability 
for chloracne there can be no valid claim based on the 
veteran's presumed exposure to herbicides in Vietnam.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, there is no competent evidence linking the 
veteran's diagnosed prurigo nodularis to his military 
service.  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") has held that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude a claimant from establishing 
service connection with proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 
155 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2006).  The preponderance of the evidence is 
against the claim of service connection on a direct basis.  
Service medical records contain no reference to complaints or 
findings suggestive of chloracne or skin disorder.  
Consequently, the veteran does not qualify for an award of 
service connection on a direct basis.

As there is no competent evidence of record of a diagnosis of 
chloracne or a skin disability linked to the veteran's 
military service, the preponderance of the evidence is 
against the veteran's claim for service connection.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
service connection for chloracne is denied.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 


ORDER 

Service connection for chloracne, to include as secondary to 
herbicide exposure, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


